Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
Claims 1-5 and 7-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments overcame the previous claim objections, withdrawn herein. 
Applicant’s response submitted on 6/16/2022 overcame the prior art rejection by incorporating features which were suggested in the interview held on 5/24/2022. Examiner additionally supplied Applicant with a pertinent prior art foreign reference at that time, wherein the present claims are not anticipated, taught, or rendered obvious by the prior art. 
Regarding claim 1, Van Niekerk in view of Boswell does not teach, suggest, nor render obvious the at least one lifting motor affixed to the base plate and connected on a first end with the first lifting cable and connected on a second end to a top portion of the structure, disposed in and functioning as required by the claimed invention, in combination with other elements of the claim. The modifications necessary to teach the claimed invention would require altering the structures which balance and hold the central base (126) of Van Niekerk, including not only the attachment points within the vessel, but also the motorized mechanisms required for raising and lowering the central base. The functionality of the apparatus, if modified to meet the claimed invention, would not be guaranteed. 
The reference cited during the interview held on 5/24/2022, KR ‘374, discloses a central column element (5), however, central column (5) is not disclosed as a cable (see [0025] of supplied English Translation), and the motor (4) is not affixed to the base plate (20). Thus, KR ‘374 similarly does not teach, suggest, nor render obvious the at least one lifting motor affixed to the base plate and connected on a first end with the first lifting cable and connected on a second end to a top portion of the structure, disposed in and functioning as required by the claimed invention, in combination with other elements of the claim. Although there are additional embodiments which contemplate and alter where the motor is located, the central supporting portion (5) is not contemplated, suggested, or taught within these embodiments, in combination with the location of a lifting motor. For similar reasons stated above, modification of both the lifting motor location and attachment on opposing ends of the motor would require altering the structures which balance and hold the base (20). The functionality of the apparatus, if modified to meet the claimed invention, would not be guaranteed. 
Claims 2-5 and 7-12 are allowable due to dependency from an allowable base claim. Examiner has performed an updated search and consideration and has found the claims in condition for allowance, issued herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAKENA S MARKMAN whose telephone number is (469)295-9162. The examiner can normally be reached Monday-Thursday 8:00 am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAKENA S MARKMAN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723